149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeffrey BARGE, Plaintiff--Appellant,v.KNIGHT RIDDER CORP.; Seattle Times Appeals from the UnitedStates Co., T.A.; Blethen Corp.; BRJG District Court for thePublishing, Inc.; Minnesota Law District of Minnesota. andPolitics, T/A; West Publishing Company; Mead Data Central,Inc.; Reed Elsevier, PLC; Brett Johnson; William White;Michele Matassa Flores; John Doe, 1-100, Defendants--Appellees.
Nos. 97-1208, 97-2077.
United States Court of Appeals, Eighth Circuit.
Submitted: April 15, 1998Filed: April 24, 1998

Appeals from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jeffrey Barge appeals the district court's1 orders dismissing his diversity suit.  After reviewing the parties' submissions and following our de novo review, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. We deny Barge's motion for sanctions.



1
 The Honorable Michael J. Davis, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable John M. Mason, United States Magistrate Judge for the District of Minnesota